Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 1 of 67




                                                                 DA01355
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 2 of 67




                                                                 DA01356
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 3 of 67




                                                                 DA01357
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 4 of 67




                                                                 DA01358
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 5 of 67




                                                                 DA01359
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 6 of 67




                                                                 DA01360
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 7 of 67




                                                                 DA01361
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 8 of 67




                                                                 DA01362
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 9 of 67




                                                                 DA01363
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 10 of 67




                                                                  DA01364
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 11 of 67




                                                                  DA01365
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 12 of 67




                                                                  DA01366
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 13 of 67




                                                                  DA01367
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 14 of 67




                                                                  DA01368
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 15 of 67




                                                                  DA01369
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 16 of 67




          EXHIBIT 62




                                                                  DA01370
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 17 of 67




                                                                  DA01371
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 18 of 67




                                                                  DA01372
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 19 of 67




                                                                  DA01373
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 20 of 67




                                                                  DA01374
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 21 of 67




                                                                  DA01375
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 22 of 67




                                                                  DA01376
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 23 of 67




                                                                  DA01377
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 24 of 67




                                                                  DA01378
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 25 of 67




                                                                  DA01379
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 26 of 67




                                                                  DA01380
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 27 of 67




                                                                  DA01381
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 28 of 67




                                                                  DA01382
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 29 of 67




                                                                  DA01383
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 30 of 67




                                                                  DA01384
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 31 of 67




                                                                  DA01385
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 32 of 67




                                                                  DA01386
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 33 of 67




                                                                  DA01387
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 34 of 67




                                                                  DA01388
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 35 of 67




                                                                  DA01389
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 36 of 67




                                                                  DA01390
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 37 of 67




                                                                  DA01391
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 38 of 67




                                                                  DA01392
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 39 of 67




                                                                  DA01393
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 40 of 67




                                                                  DA01394
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 41 of 67




                                                                  DA01395
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 42 of 67




                                                                  DA01396
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 43 of 67




                                                                  DA01397
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 44 of 67




                                                                  DA01398
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 45 of 67




                                                                  DA01399
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 46 of 67




                                                                  DA01400
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 47 of 67




                                                                  DA01401
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 48 of 67




                                                                  DA01402
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 49 of 67




                                                                  DA01403
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 50 of 67




                                                                  DA01404
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 51 of 67




                                                                  DA01405
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 52 of 67




                                                                  DA01406
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 53 of 67




                                                                  DA01407
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 54 of 67




                                                                  DA01408
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 55 of 67




                                                                  DA01409
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 56 of 67




                                                                  DA01410
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 57 of 67




                                                                  DA01411
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 58 of 67




                                                                  DA01412
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 59 of 67




                                                                  DA01413
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 60 of 67




                                                                  DA01414
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 61 of 67




                                                                  DA01415
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 62 of 67




                                                                  DA01416
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 63 of 67




                                                                  DA01417
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 64 of 67




                                                                  DA01418
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 65 of 67




          EXHIBIT 63




                                                                  DA01419
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 66 of 67




                                                                  DA01420
Case 19-11781-LSS   Doc 372-21   Filed 12/05/19   Page 67 of 67




                                                                  DA01421
